Citation Nr: 0723289	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for service-connected 
migraine headaches, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to March 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2003, a statement of the 
case was issued in March 2004, and a substantive appeal was 
received in May 2004.  The veteran requested a RO hearing; 
however, withdrew such request in June 2004.  Additional 
evidence was received from the veteran in September 2005 with 
a written waiver of preliminary RO review.

The September 2002 rating decision also denied entitlement to 
service connection for cervical spine disability, and left 
ear hearing loss.  However, the veteran's substantive appeal 
expressly limited the appeal to the headache issue. 

In late June 2007, the veteran's representative forwarded a 
written communication from the veteran to the effect that she 
was in the process of applying for an early medical 
retirement from her employer due to her migraine headache 
disability.  This matter is referred to the RO for 
clarification as to whether the veteran is claiming 
entitlement to a total rating based on individual 
unemployability.  


FINDING OF FACT

The veteran's migraine headaches results in a disability 
picture which more nearly approximates very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 50 
percent for migraine headaches have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In April 2005, the RO issued a VCAA 
letter to the veteran.  The VCAA letter notified the veteran 
of what information and evidence is needed to substantiate 
her claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The VCAA letter has clearly advised the veteran of the 
evidence necessary to substantiate her claim. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in April 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notice.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Although the present appeal involves an 
increased rating issue, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for a higher disability rating, but 
there has been no notice of the types of evidence necessary 
to establish an effective date.  Despite the inadequate 
notice provided to the veteran, the Board finds no prejudice 
to her in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
discussed, the RO did furnish the veteran a VCAA letter in 
April 2005, which advised her of the evidence necessary to 
support her increased rating claim.  Moreover, as will be 
discussed in more detail below, the Board has determined that 
an increased rating is warranted.  Therefore, any notice 
deficiency constitutes harmless error (see Bernard, supra), 
as section 5103(a) notice provisions have been satisfied, and 
if the veteran so chooses, she will have an opportunity to 
initiate the appellate process again should she disagree with 
the effective date assigned to the award.  Then, more 
detailed obligations arise, the requirements of which are set 
forth in sections 7105(c) and 5103A.  Dingess, 19 Vet. App. 
at 489.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's outpatient treatment records are on file from the 
Spokane VA medical center (VAMC).  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran has been afforded a VA examination with regard to 
the issue being decided on appeal.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination report obtained is 
thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that a further examination is 
not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection is in effect for migraine headaches, rated 
10 percent disabling from October 1991, and 30 percent 
disabling from March 2000.  Such disability rating has been 
assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  In March 2002, the veteran filed an increased rating 
claim, contending that she was having increasing difficulty 
in controlling the frequency and duration of her headaches.

Under Diagnostic Code 8100, a 30 percent evaluation is 
appropriate in cases of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 50 percent evaluation is in order.

In April 2002, the veteran underwent a VA examination.  She 
reported daily headaches, that start in the back of her head, 
go over the top of her head through her eyes bilaterally.  
Light bothers her during the headaches, and she reported 
nausea.  The headaches may last up to three or four hours and 
many times she needs a Demerol or Toradol injection to treat.  
She reported missing a lot of work due to headaches.  She 
reported seeking treatment with a neurologist.  The use of 
Imitrex has failed, and she occasional takes Midrin.  
Precipitating factors include tension and stress.  She 
reported a negative head CT in the past.  The examiner noted 
that her headaches make her avoid bright light, she cannot 
concentrate, and it is very difficult for her to work.  The 
examiner diagnosed chronic headaches secondary to migraine 
and cervical spine disease.  

VA outpatient treatment records reflect that the veteran is 
receiving non-formulary drug with good response, and that she 
has failed appropriate therapeutic trials of all formulary 
alternatives, to include Elavil, Depakote, Neruontin, 
Topamax, and multiple anti-HTN.  VA outpatient treatment 
records reflect the veteran's report of headaches on at least 
a weekly basis, and also reflects the administering of 
injections of Toradol to treat her headaches, approximately 
two to three times per month.  A June 2005 treatment records 
reflects that she has done well on Toradol when she receives 
two consecutive injections 24 hours apart.

The evidence of record reflects that the veteran is a nurse 
at the Spokane VAMC.  She submitted several lay statements 
from co-workers and friends in support of her claim for an 
increased disability rating.  A June 2004 lay statement from 
her supervisor noted that the veteran was hired in Fall 1999, 
and she has had numerous absences due to her severe migraine 
headaches.  She has used over 480 hours of sick leave to 
date, and the majority of time such leave is due to her 
debilitating headaches.  The supervisor stated that there 
have been multiple occasions in which the veteran attempted 
to remain at work and continue her duties during a headache 
episode and it was evident that she was suffering so 
intensely that she was asked to leave.  The supervisor stated 
that the veteran's headaches have adversely affected the 
working atmosphere in the front office, and have possibly 
adversely affected her opportunities for grade promotion in 
other areas of the medical center.  Other statements from co-
workers also attested to her frequent headaches, calling in 
sick, and such headaches adversely affecting her work.

A June 2004 statement from a treating VA nurse practitioner 
stated that the veteran has been a patient for over five 
years and suffers from migraine headaches on a daily basis.  
She has been trialed on multiple medications and for the most 
part they have failed.  She has taken multiple sick leave 
days due to her migraines and if she does not take sick 
leave, she suffers at work.

In an August 2005 statement, the veteran claimed that her 
migraines had increased to two to three times per month.  She 
reported having a shot administered but continues to work 
because she has no sick leave available.  

In light of the veteran's subjective complaints of 
experiencing severe headaches on a daily basis, lost time 
from work, and her supervisor's opinion that her promotion 
capability may have been affected due to her debilitating 
headaches, the Board finds that a 50 percent disability 
rating is warranted pursuant to the diagnostic rating 
criteria for migraine headaches, 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  The Board acknowledges that the 
veteran has continued to work, albeit with subjective 
complaints of suffering, thus such may not constitute severe 
economic inadaptability.  However, in light of her subjective 
complaints, multiple lay statements attesting to the 
debilitating headaches and effect on her employment, and 
continuous treatment with limited relief, the Board finds 
that a 50 percent disability rating is warranted for the 
veteran's service-connected migraine headaches.  Such 
disability rating constitutes the highest rating assignable 
under the current rating criteria for migraine headaches.  
See 38 C.F.R. § 4.124(a), Diagnostic Code 8100; see Grantham 
v. Brown, 114 F .3d 1156, 1158 (1997). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that her service-connected 
migraine headaches has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization (i.e., beyond that contemplated in the 
assigned 50 percent evaluation).  As discussed in detail 
hereinabove, while acknowledging that the veteran has missed 
time from work due to her migraine headaches and at times 
suffers during work, she has continued to maintain employment 
for many years.  In a recent communication, she has advised 
VA that she is attempting to obtain a medical retirement, but 
VA's General Counsel has noted "mere assertions or evidence 
that a disability interferes with employment" is not enough 
to warrant extra-schedular consideration.  Rather, 
consideration of an extra-schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  Moreover, the scheduler rating criteria for migraine 
headaches expressly consider occupational impairment.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Consequently, 
under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  Moreover, although the VA 
outpatient treatment records reflect continuous treatment, 
the evidence does not reflect any periods of hospitalization 
due to her migraine headaches.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating of 50 percent for migraine 
headaches is granted, subject to laws and regulations 
governing payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


